INVESTMENT SUBADVISORY AGREEMENT Between T. ROWE PRICE ASSOCIATES, INC. and T. ROWE PRICE INTERNATIONAL, INC. This INVESTMENT SUBADVISORY AGREEMENT, is dated as of October 20, 2009, by and between T. Rowe Price Associates, Inc.(the “Adviser”), a corporation organized and exist­ing under the laws of the State of Maryland, United States of America, and T. Rowe Price International, Inc. (the “Subadviser”), a corporation organized and existing under the laws of the State of Maryland, United States of America. WHEREAS, the Adviser has entered into an Investment Management Agreement dated as of the 21st day of October, 2008 (“Advisory Agreement”) with T. Rowe Price Strategic Income Fund, Inc. (the “Fund”); WHEREAS, the Fund is engaged in business as an open-end management investment company registered under the Investment Com­pany Act of 1940, as amended (“1940 Act”); WHEREAS, the Adviser is engaged principally in the business of rendering investment supervisory services and is registered as an investment adviser under the United States Investment Advisers Act of 1940, as amended (“Advisers Act”); WHEREAS, the Subadviser is engaged in the business of, among other things, rendering investment supervisory services and is registered as an investment adviser with the U.S.
